Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 December 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 13th Decr 1780
                        
                        I have to inform your Excellency, that I have received an account from New York, that another embarkation was
                            preparing at that place. The detachment which appears to be about 2500 Men is to be commanded by Generals Knyphausen and
                            Phillips. The destination was not publicly known, but supposed to be to the Southward. This information does not come to
                            me thro’ a Channel on which I perfectly depend. Should I receive it through one on which I have more confidence, I shall
                            not fail to communicate my intelligence to your Excellency. I have the honor to be with the highest Esteem Yr Excellency’s
                            most obt Servt
                        
                            Go: Washington
                        
                    